                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:18-cv-0993-RM-KLM

Carlos Brito,

       Plaintiff,

       v.

Colorado Springs Hotel Owner, LLC, and
Marriott International, Inc.,

       Defendants.

______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       Plaintiff Brito is a paraplegic substantially limited in his life activities. (Compl. ¶ 12, ECF

No. 1.) Defendants are a hotel owner and related business operating as the “Colorado Springs

Marriott,” at which Brito stayed on or about August 9–10, 2017. (Id. ¶¶ 6–9, 13.) During his

stay, Brito alleges that he encountered architectural barriers that limited his ability to safely

access certain spaces within the hotel premises in violation of the Americans with Disabilities

Act (ADA, 42 U.S.C. § 12181, et seq.) and related regulations (ADAAG). On January 16, 2019,

Defendants moved for summary judgment, suggesting that Brito has not provided any evidence

(1) that he is disabled, or (2) that the removal of the alleged barriers is readily achievable. (SJ-

Motion, ECF No. 26). The Court granted Brito an extension to respond to the SJ-Motion within

fourteen days after resolution of his motion for discovery pursuant to Fed. R. Civ. P. 56(d),

which is now briefed and before the Court. (Discovery Motion, ECF No. 31; see also ECF Nos.

37 (Response), 38 (Reply).) For the following reasons, the Court denies the Discovery Motion.
  I.   BACKGROUND

       On August 9–10, 2017, Brito stayed as a guest at the Colorado Springs Marriott. (Compl.

¶¶ 13–14.) Because the hotel is a place of public accommodation, Defendants must comply with

the ADA, which prohibits discrimination against persons on the basis of disability. (Id. ¶ 18.) But

at the hotel, Brito—a paraplegic requiring a wheelchair to ambulate—encountered architectural

barriers that denied or diminished his ability to visit certain areas on the premises; endangered

his safety; and posed a risk of injury, embarrassment, and discomfort to him. (Id. ¶¶ 12, 16–18.)

Specifically, Brito alleged that various places at the hotel failed to meet required accessibility

regulations, including the parking area, entrance access paths, recreation and dining sites,

common restrooms, and other amenities. (Id. ¶¶ 21.A–21.D.) He further noted that many basic

in-room features were noncompliant, such as the toilet, thermostat and light controls, roll-in

shower, and peephole. (Id. ¶¶ 21.E.1–21.E.5.)

       On April 26, 2018, Brito filed for injunctive, declaratory, and other relief against

Defendants. (See generally id.) On July 23, 2018, Magistrate Judge Tafoya entered a Scheduling

Order, pursuant to which discovery would close on December 13, 2018. (Scheduling Order, ECF

No. 16, at 5.) In the Complaint and over the following months, both before and after the

Scheduling Order, Brito expressed interest in inspecting the hotel premises pursuant to Fed. R.

Civ. P. 34(a)(2). (Compl. ¶ 22; see also ECF No. 31-2 (containing e-mail requests from Brito’s

counsel regarding scheduling an inspection date).) On August 6, 2018, Brito served a request for

entry on land to inspect the hotel. (ECF Nos. 31-1 ¶ 7, 31-3.) On August 13, 2018, Defendants

objected on several grounds, including that Brito had failed to coordinate the inspection with

Defendants and that the scope of the request was overbroad. (See ECF Nos. 21 (stricken




                                                2
response1), 31-1 ¶ 8.) Brito did not file a motion to compel the inspection. (See Docket.)

              On January 16, 2019, after the close of discovery, Defendants moved for summary

judgment, suggesting that Brito had not provided any evidence (1) that he is disabled, and (2)

that the removal of the alleged barriers is readily achievable, which Defendants suggest requires

expert testimony. (See SJ-Motion at 3–4.) Rather than respond to the SJ-Motion, Brito filed the

Discovery Motion and simultaneously moved to stay his response deadline to the SJ-Motion.

(See generally Discovery Motion.) In support of the Discovery Motion, Brito argues that he

needs additional time to conduct discovery because he has not done an inspection of the hotel,

and he now cannot present evidence which can only be found at the property, is in the exclusive

control of Defendants, and is essential to his opposition to the SJ-Motion. (ECF No. 31-1 ¶¶ 12–

14.) Brito therefore believes the “Court should grant Plaintiff relief under Fed. R. Civ. P. 56(d).

The Defendants’ motion for summary judgment should be denied, or in the alternative, deferred

to allow Plaintiff time to conduct an inspection regarding the foregoing evidence.” (Id. ¶ 15.)

    II.       ANALYSIS

              Rule 56(d) provides that “[i]f a nonmovant shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify its opposition, the court may (1)

defer considering the motion or deny it; (2) allow time to obtain affidavits or declarations or to

take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d). Ordinarily,

requests for further discovery should be treated liberally. Comm. for First Amendment v.

Campbell, 962 F.2d 1517, 1522 (10th Cir. 1992). But relief under Rule 56(d) is not

automatic. Burke v. Utah Transit Auth. & Local 382, 462 F.3d 1253, 1264 (10th Cir. 2006). A

motion to defer summary judgment under Rule 56(d) “does not compel the court to grant a
1
          Defendants filed their response (ECF No. 21) to the Rule 34 inspection notice, and Brito filed a reply (ECF No.
          24). The magistrate judge struck both of these filings as discovery requests that are not to be filed with the
          court. (ECF No. 25 (citing Fed. R. Civ. P. 5(d)(1)).)

                                                              3
continuance to a party that has been dilatory in conducting discovery [and cannot offer any]

colorable reason why the discovery deadline should have been extended.” Bolden v. City of

Topeka, 441 F.3d 1129, 1151 (10th Cir. 2006) (discussing Rule 56(f), the predecessor to current

Rule 56(d)). To obtain relief under Rule 56(d), the movant must submit an affidavit (1)

identifying the probable facts that are unavailable, (2) stating why these facts cannot be

presented currently, (3) identifying past steps to obtain evidence of these facts, and (4) stating

how additional time would allow for rebuttal of the adversary’s argument for summary

judgment. Valley Forge Ins. Co. v. Health Care Mgmt. Partners, Ltd., 616 F.3d 1086, 1096 (10th

Cir. 2010).

       With the Discovery Motion, Brito submitted an affidavit from his attorney which fails to

convince the Court that additional time for discovery is warranted here. According to the

affidavit, the only missing information is that which counsel and Brito expect to get from an

inspection of the hotel premises. On the diligence inquiry, Brito’s attorney attests that he

attempted to get an inspection date at various times over the summer of 2018 by sending e-mail

communications to Defendants’ counsel and serving a notice of inspection on August 6, 2018.

But after Defendants objected to his inspection notice on August 13, 2018, Brito never moved to

compel. Even though more than seventeen weeks stood between him and the discovery deadline,

Brito took no steps whatsoever—not even by a motion to compel—to secure the inspection he

had intended to perform since filing the Complaint and now claims is vital to his rebuttal of the

SJ-Motion. Finally, the affidavit has not set forth how the information to be discovered from

inspection would rebut the SJ-Motion’s two central arguments.




                                                4
III.   CONCLUSION

       For the foregoing reasons, the Discovery Motion (ECF No. 31) is DENIED. Brito’s

response to the SJ-Motion (ECF No. 26) is due within fourteen days of the entry of this order.



DATED this 9th day of April, 2019.

                                                    BY THE COURT:



                                                    ____________________________________
                                                    RAYMOND P. MOORE
                                                    United States District Judge




                                                5
